   4:16-cv-00835-JD-TER           Date Filed 07/29/21       Entry Number 161        Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

CURTIS RICHARDSON,                  )               Civil Action No.: 4:16-cv-0835-JD-TER
                                    )
                     Plaintiff,     )
                                    )
                  -vs-              )
                                    )                  ORDER FOR SUPPLEMENTARY
                                    )                     PROCEEDINGS and
D.S. WILKES, Darlington County      )                    NOTICE OF HEARING
Detention Center Medical Staff      )
Supervisor;                         )
                     Defendant.     )
___________________________________ )

       This matter has been referred to the undersigned to conduct supplementary proceedings in

aid of execution of a judgment entered against Defendant D.S. Wilkes. See ECF No. 143. On

February 13, 2018, the Court entered default judgment against Defendant D.S. Wilkes in the amount

of five thousand dollars. See ECF Nos. 95 & 96. On October 2, 2018, the Clerk issued a writ of

execution. See ECF No. 117. On April 25, 2019, the U.S. Marshals Service served the writ of

execution on Defendant Wilkes at 511 E. Home Ave., Hartsville, South Carolina. See ECF No. 131.

On April 29, 2019, the Marshals Service returned the writ unsatisfied. See ECF No. 131 . On August

6, 2019, the Court entered an order noting that the Marshals Service had returned the writ unsatisfied

and that Plaintiff was entitled to seek any relief available under Federal Rule of Civil Procedure

69(a). See ECF No. 135. On September 30, 2019, Plaintiff filed a Motion to Enforce Judgment.

See ECF No. 138. As noted in the Order from the District Judge on August 3, 2020, because the writ

of execution was returned unsatisfied, Plaintiff is entitled to supplementary proceedings1 requiring


       1
         Supplementary proceedings encompass a variety of types of relief. See Travelers Indem.
Co. of Ill. v. Hash Mgmt., Inc., 173 F.R.D. 150, 152 (M.D.N.C. 1997) (“Supplementary
proceedings in aid of judgment enforcement include garnishment, arrest, mandamus, contempt,
   4:16-cv-00835-JD-TER          Date Filed 07/29/21       Entry Number 161         Page 2 of 3




Defendant Wilkes to appear before this Court for the purpose of discovering property that is not

exempt from execution to be applied toward satisfaction of the judgment entered against her in this

case.

        Accordingly, pursuant to Federal Rule of Civil Procedure 69(a) and S.C. Code Ann. §§ 15-

39-310, Defendant D.S. Wilkes is directed to appear before the undersigned on August 31,

2021, at 10:30 a.m. in Courtroom # 3, McMillan Federal Building, 401 W. Evans St., Florence,

South Carolina, to answer questions concerning her assets and to produce all personal and business

checkbooks and records, savings account books, life insurance policies, stock certificates, deeds,

notes, mortgages, bonds and tax returns through the preceding three (3) years, both for the United

States and for the State of South Carolina, and all other current records pertaining to her financial

status, including, but not limited to, balance sheets, inventory statements and related accounting

documents, current leases, stock subscription agreements, receipts and contracts of sale and

purchase, to testify under oath as to such property and income; and to show cause, if any can be

shown, why a receiver should not be appointed to take charge of and dispense of Defendant D.S.

Wilkes’ property for the satisfaction of the aforesaid judgment. Failure to appear and produce the

documents as ordered herein may result in sanctions for contempt. See S.C. Code Ann. § 15-

39-490.

        Defendant D.S. Wilkes is restrained and enjoined from changing, altering, destroying or

defacing any of the instruments, and from making any transfer or other disposition of the property

not exempt by law from execution, except in the regular and ordinary course of business.




appointment of a receiver, and discovery proceedings.”).

                                                 -2-
   4:16-cv-00835-JD-TER          Date Filed 07/29/21      Entry Number 161        Page 3 of 3




       Further, due to the increase in Covid-19 cases and to limit the number of people in the

courtroom, Plaintiff will appear for this hearing via video-conferencing to be coordinated by this

Court and FCI Bennettsville.

       Absent any objections from the parties within fourteen days of the date of this order,

the Court will proceed with this hearing as scheduled.

       The Clerk of Court is directed to serve a copy of this Order for Supplementary Proceedings

and Notice of Hearing on Defendant D.S. Wilkes via certified mail, return receipt requested, at the

address listed for said Defendant on the Return of Service. See ECF No. 131.

       IT IS SO ORDERED.

                                                      s/Thomas E. Rogers, III
                                                      Thomas E. Rogers, III
                                                      United States Magistrate Judge
July 29, 2021
Florence, South Carolina




                                                -3-
